By the Court, Shafter, J.:
Ejectment for land situate in the County of Napa.
Mrs. B.ruck made title to the demanded premises, as devisee of her father—who held by grant from the Mexican Government.
The devise was as follows : “ To my daughter Lolita [Mrs. Bruck] the flour mill with the land pertaining thereto, a half league, more or less.” The will was made in 1849.
It appeared in evidence that the grant to the testator was of land situate in Napa Valley, and that the Napa River runs through the grant from north to south. That the testator, some years before his death, conveyed a piece off the northerly end of the grant to one Kilburn, and another piece, toward the southerly end, to one Kellogg—leaving a section, intermediate the two parcels, lying on both sides of the river, and extending to the eastern and western boundaries of the grant. This section contained one thousand four hundred and thirty-*429six acres. It further appeared that the flour mill, forming in part the subject matter of the devise, was situated on this section, and on that part of it lying to the west of the river, which part contained one hundred and ninety acres only. It further appeared that there was no inclosure around the mill, either near or remote. It stood in the open country. There was no evidence tending to prove that any of the lands lying between the mill, taken as a centre, and the exterior limits of the unsold section described, had any special relations to the business carried on at the mill.
First—That the mill devised was the flour mill referred to, is not disputed. The testator owned no other; and as there was no evidence tending to establish any connection between the mill and any land outside of the section named, it must be understood that the testator, in the use of the word “ pertains,” referred to the land belonging to him lying between the walls of the mill and the outer limits of the unsold section on which the mill stood. This follows of necessity. No part of that section bore any relation to the mill that was not borne, both in kind and degree, by every other part of it. The only relations which the different portions of the section beyond the walls of the mill, bore to each other, lay in the fact that they were parts of a common whole; and.the relation so existing between them—inter sese—was the relation that existed between them in mass, and that particular part of the section on which the mill stood. The principle is this : If the central or any other section of an entire and homogeneous thing be either devised or granted, together with “ all ” the other sections “pertaining” thereto," the entire thing would pass, as matter of law. In such case the whole thing would be granted by a virtual enumeration of its parts.
Second—But the question is presented in the record under another aspect. The case was tried upon the theory that the lands “pertaining to the mill” were, according to the intention of the testator, the lands which were known to him, and through him to others, as thé “ mill tract.” The evidence of the plaintiffs tended to prove that the testator, in many *430instances, both before and after the making of the will, designated the whole of the unsold section as the “ mill tract,” while the defendants’ testimony tended to prove that the testator, on other and different occasions, had applied the name to that part of the unsold section lying on the west bank of the river. There was, obviously, no conflict in this testimony; that is, the witnesses of the plaintiffs were not contradicted in any respect by the witnesses of the defendants. The plaintiffs’ witnesses testified to one set of utterances, and the defendants’ witnesses to another. It was error, therefore, for the Court to instruct the jury upon the hypothesis that the testimony was in conflict—submitting the question to them of whether the larger or the smaller area was intended to be devised as one of “ preponderance,” turning upon the relative weight of proofs assumed to be conflicting. The true instructions would have been that the tendency of all the evidence was to prove that the testator applied the name of “mill tract” to both the larger and the smaller quantity indifferently, and that if the jury found that such was his practice in fact, and found further that the whole of the unsold section contained but fourteen hundred and thirty-six acres, and that that part lying to the west of the river contained but one hundred and ninety acres, then their verdict should be for the plaintiff. The case was not one of admitted or proved discrepancy between metes and bounds visible in the field, and quantity considered as a call. The question was, primarily, as to the application of a name. The name, however it may have been a clue to boundaries, was not a bound in itself considered. Had it been made to appear that the testator applied the name to but one parcel of land, then whether the parcel contained more or less than a half league would have been a matter of indifference. But taking it as found or given, that the testator applied the name sometimes to the whole of the unsold section and sometimes to a part of it, it would be impossible for either Court or jury to determine on that state of facts alone, in which of its two. scopes the testator used the name when he came to make his will. The problem thus raised by one of the extrinsic facts is, *431however, fully solved by another when taken in connection with that call of the will in which the land intended to be devised is described as a “ half league more or less.” It must be assumed that the testator intended to give the whole section ; for though its area was less than a half league, it was nevertheless a nearer approximation to that quantity than the smaller area to which the testator had occasionally applied the common name. In so holding we do not subordinate a territorial name, the precise dimensions of which have been ascertained, to a call for quantity, but use that call as an aid in finding bounds as yet unknown. In this case quantity is as a guide-board standing where a road divides, showing to the traveller which fork he must take to reach his place of destination.
Third—The Court told the jury that “ the plaintiffs could not recover unless they established the lines and boundaries of the land devised with as much certainty as though they were contained in the deed.” The charge was given upon the mistaken hypothesis before remarked upon, viz: that the witnesses contradicted each other, and the instruction was therefore properly excepted to by the plaintiffs.
Judgment reversed and new trial ordered.